AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                     Eastern District of Arkansas
                                                  )
            UNITED STATES OF AMERICA              )      JUDGMENT IN A CRIMINAL CASE
                       v.                         )
                                                  )
          JULIAN MARTINEZ-HERNANDEZ                      Case Number: 4:19-cr-00338-JM-0l
                                                  )
                                                  )      USM Number: 26695-4 79
                                                  )
                                                  )       Greg Bryant
                                                  )      Defendant's Attorney
                                                                               U.S. DISTRICT COURT
                                                                                                                       FILED
THE DEFENDANT:                                                                                                EASTERN DISTRICT ARKANSAS
!ill pleaded guilty to count(s)       1 of the Information
                                                                                                                       SEP 1 7 2019
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)                                                                                                        DEPCLERK
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended

 8 U.S.C. § 1326(a)                 Illegal Reentry of a Previously Deported Alien                                6/20/2019               1




       The defendant is sentenced as provided in pages 2 through          2 --
                                                                         --              of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
OCount(s)                                               D is       D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material clianges in econoIDic circumstances.




                                                                                                         \   ,,



                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                         Name and Title of Judge




                                                                         Date
                                                                                   °'\1,I\'\
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -Page   -=2-   of   2
 DEFENDANT: JULIAN MARTINEZ-HERNANDEZ
 CASE NUMBER: 4:19-cr-00338-JM-01

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
             TIME SERVED with no supervised release to follow




     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at
                     --------- D                      a.m.     D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
